1

2                                 UNITED STATES DISTRICT COURT

3                               SOUTHERN DISTRICT OF CALIFORNIA

4
                                                           Case No.: 18cv1856-GPC(BLM)
5    MICHAEL BAKER, JR.,

6                                         Plaintiff,       ORDER VACATING JUNE 10, 2019
                                                           MANDATORY SETTLEMENT
7    v.                                                    CONFERENCE
8    SODEXO MANAGEMENT, INC.,

9                                      Defendant.
10         On November 20, 2018, the Court issued a Scheduling Order Regulating Discovery and
11   Oher Pre-Trial Proceedings. ECF No. 23. In that order, the Court scheduled a Mandatory
12   Settlement Conference for June 10, 2019 at 9:30 a.m. Id. at 4. The Court also scheduled a
13   Mandatory Settlement Conference for the same date and time in related cases Grano v. Sodexo
14   Management Inc, et al., 18cv1818-GPC(BLM) [see ECF No. 23] and Abbott v. Sodexo
15   Management Inc., 18cv1975-GPC(BLM) [see ECF No. 22].            The same Plaintiff and defense
16   counsel appear in all three cases. See Dockets.
17         On May 29, 2019, Plaintiff Vincent Grano filed an Ex Parte Application to Strike Mandatory
18   Settlement Conference in Grano v. Sodexo Management Inc, et al., 18cv1818-GPC(BLM). See
19   ECF No. 29 on Docket for 18cv1818-GPC(BLM). On May 30, 2019, the Court granted Plaintiff’s
20   motion and vacated the Mandatory Settlement Conference scheduled for June 10, 2019. See
21   ECF No. 30 on Docket for 18cv1818-GPC(BLM). Accordingly, the Court also VACATES the
22   Mandatory Settlement Conference in this matter.
23         IT IS SO ORDERED.
24   Dated: 5/30/2019
25

26

27

28

                                                       1
                                                                                   18cv1856-GPC(BLM)
